No. 1-05-3254                                                              FIRST DIVISION
                                                                           Filed: 6/18/07

CINDY SMITH, as Independent Administrator           )       Appeal from the
of the Estate of Shannon Orr, Deceased,             )       Circuit Court of
                                                    )       Cook County.
                      Plaintiff-Appellant,          )
                                                    )
       v.                                           )       No. 04 L 12887
                                                    )
JEWEL FOOD STORES, INC.,                            )
ALBERTSON’S, INC., AMERICAN                         )
PROCUREMENT AND LOGISTICS                           )
COMPANY, and PETER DeSUNO,                          )       Honorable
                                                    )       Jeffrey Lawrence,
                      Defendants-Appellees.         )       Judge Presiding.


       JUSTICE ROBERT E. GORDON delivered the opinion of the court:

       Plaintiff Cindy Smith, as the administrator of the estate of Shannon Orr, brought a

wrongful death action and an action under the Survival Act (755 ILCS 5/27-6 (West 2004)).

Shannon Orr died as the result of a motor vehicle accident on April 23, 2004, in Kendall County,

Illinois, when her vehicle was struck from behind by a truck driven by defendant Peter DeSuno,

an employee of defendants Jewel Food Stores, Inc., Albertson’s Inc., and American Procurement

and Logistics Company. Plaintiff filed her suit in Cook County, Illinois, and defendants moved

to transfer the suit to Kendall County under the doctrine of forum non conveniens. The circuit

court of Cook County granted the motion. We affirm for the reasons set forth below.

                                       BACKGROUND

       On April 23, 2004, Shannon Orr was driving westbound on Route 126 in Kendall County,

Illinois, when her vehicle was struck from behind by a Jewel Food Store truck driven by
No. 1-05-3254


defendant Peter DeSuno. De Suno was an employee of defendants Jewel Food Stores, Inc.,

Albertson’s Inc., and American Procurement and Logistics Company. At the time of the

collision, Orr’s vehicle was stopped behind a cement truck operated by Daniel Molding. The

cement truck was stopped behind a school bus. The collision resulted in Orr’s death on the same

day.

       The decedent was a resident of Kendall County. Daniel Molding, the cement truck

operator, is a resident of Kendall County, and defendant Peter DeSuno is a resident of adjacent

Will County. Witnesses to the incident, identified by plaintiff, include Jeremiah Mettile of Ogle

County, and Ruth and George Parise of Grundy County. Plaintiff also identified Mark Findlay of

Will County and Jack Jurgl of Grundy County as persons present at the scene of the accident,

either before or after it occurred. Kendall County is adjacent to both Will and Grundy Counties.

       Emergency personnel from nearby Will County responded to the accident. Both plaintiff

and defendants have named members of the responding local fire department and State Police as

witnesses. In answers to interrogatories, plaintiff named five members of the Plainfield Fire

Department in Will County. Plaintiff has disclosed the names of five members of the Illinois

State Police as potential witnesses, while defendant has named two. The police report was

prepared by State Police who worked in Will County. Of all the emergency personnel named,

only one, Dr. Bryan Mitchell of DuPage County, would have to travel a shorter distance if a trial

were held in Cook County.

       Defendant Jewel Food Stores, Inc., maintains its corporate headquarters in Cook County.

The truck driven by Peter DeSuno is presently at its facility, in Cook County. Prior to the

                                                2
No. 1-05-3254


accident, the truck was serviced in Cook County, and its service records are in Cook County.

       Plaintiff named a number of family members and friends as potential witnesses. Several

live in Kendall County: Wayne Smith, the decedent’s stepfather; Dylan Orr, the decedent’s

brother; and Kristin Gay-Warner, Dylan’s girlfriend. With the exception of the decedent’s

biological father and grandmother who reside in Canada, all the named relatives live closer to the

Kendall County courthouse.

       Plaintiff Cindy Smith is the administrator of Orr’s estate. Although she is a resident of

Kendall County, she filed this action in Cook County, where attorneys for both plaintiff and

defendants maintain offices. Smith alleged a wrongful death action in count I of the complaint,

and an action under the Survival Act in count II.

       The complaint alleges negligence against defendant Peter DeSuno in the operation of his

motor vehicle. Witnesses who are familiar with DeSuno’s personnel and driver safety files work

in Cook County, and the files are located there. When asked in an interrogatory to identify the

names and addresses of all potential witnesses who reside in Cook County, plaintiff stated that

she had “not yet determined who from Cook County they [sic] will call as witnesses as the

identity of those individuals are strictly within the confines of Defendants.”

       On July 15, 2005, defendants moved to transfer this matter to Kendall County on forum

non conveniens grounds. The forum non conveniens issue was decided upon the pleadings,

including the answers to written interrogatories; no evidence was taken. On September 27, 2005,

the trial court granted defendants’ motion. For the following reasons, we affirm.

                                            ANALYSIS

                                                 3
No. 1-05-3254


        "Forum non conveniens is an equitable doctrine founded in consideration of fundamental

fairness and the sensible and effective administration of justice.” Langenhorst v. Norfolk

Southern Ry. Co., 219 Ill. 2d 430, 441 (2006); Gridley v. State Farm Mutual Automobile

Insurance Co., 217 Ill. 2d 158, 169 (2005). This doctrine permits a trial court to transfer a case

when "trial in another forum ‘would better serve the ends of justice.’ " Langenhorst, 219 Ill. 2d

at 441, quoting Vinson v. Allstate, 144 Ill. 2d 306, 311 (1991); Gridley, 217 Ill. 2d at 169.



        This court will reverse a circuit court’s decision on a forum non conveniens motion only

if "the circuit court abused its discretion in balancing the relevant factors." Langenhorst, 219 Ill.

2d at 442; Gridley, 217 Ill. 2d at 169; Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 177

(2003). The Illinois Supreme Court has stated: "A circuit court abuses its discretion in balancing

the relevant factors only where no reasonable person would take the view adopted by the circuit

court." Langenhorst, 219 Ill. 2d at 442; Gridley 217 Ill. 2d at 169; Dawdy , 207 Ill. 2d at 177.

We find, in the case at bar, that a reasonable person could certainly have taken the view adopted

by the trial court.

        In the case at bar, the trial court reasonably accorded less deference to plaintiff’s choice of

forum. Normally, the plaintiff’s choice of forum is a "substantial" factor in deciding a forum non

conveniens motion. Dawdy, 207 Ill. 2d at 172; Griffith v. Mitsubishi Aircraft International, Inc.,

136 Ill. 2d 101, 106 (1990). However, the Illinois Supreme Court has stated that where the

plaintiff chooses a forum that was neither the site of the accident nor the county in which she

resides, her choice “is not entitled to the same weight” as the choice of the county of her

                                                  4
No. 1-05-3254


residence or the accident site. Dawdy, 207 Ill. 2d at 173-76; Gridley 217 Ill. 2d at 170. The

selection of a foreign county "deserves less deference." Griffith, 136 Ill. 2d at 106, citing Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 255-56, 70 L. Ed. 2d 419, 436, 102 S. Ct. 252, 266 (1981);

Langenhorst, 219 Ill. 2d at 448; Gridley 217 Ill. 2d at 170. Thus, in the case at bar, the trial court

reasonably accorded less deference to plaintiff’s choice of a forum that was foreign to both her

residence and the accident site.

       The Illinois Supreme Court has further held that a court must consider both "the private

and public interest factors" in deciding a forum non conveniens motion. Langenhorst, 219 Ill. 2d

at 443; Gridley 217 Ill. 2d at 170; Dawdy, 207 Ill. 2d at 172. The public interest factors are: "(1)

the interest in deciding controversies locally; (2) the unfairness of imposing trial expense and the

burden of jury duty on residents of a forum that has little connection to the litigation; and (3) the

administrative difficulties presented by adding litigation to already congested court dockets."

Langenhorst, 219 Ill. 2d at 443-44, citing First American Bank v. Guerine, 198 Ill. 2d 511, 516-

17 (2002); Gridley 217 Ill. 2d at 170; Dawdy, 207 Ill. 2d at 173.

       All three public factors weigh in favor of transferring the case to Kendall County. First,

Kendall County has a "significant interest" in deciding locally a controversy concerning an

automobile accident that occurred within its borders. Reviewing a forum non conveniens case,

the Illinois Supreme Court has held that when an automobile accident occurs within a county’s

borders, that county has "a significant interest in the dispute." Dawdy, 207 Ill. 2d at 183.

       Plaintiff alleges that the citizens of Cook County also have a significant interest in this

litigation because defendants do business with Cook County residents, and defendants’

                                                  5
No. 1-05-3254


employees also drive through Cook County. In Dawdy, the plaintiff tried to make a similar

argument concerning the defendant in that case, the Union Pacific Railroad. Dawdy, 207 Ill. 2d

at 182. The appellate court in Dawdy had agreed, noting that the county had a " ‘legitimate

interest in this case because defendant Union Pacific conducts business’ " in it. Dawdy, 207 Ill.

2d at 182 (quoting the appellate court). However, the Illinois supreme court reversed, holding:

"This reasoning is erroneous." Dawdy, 207 Ill. 2d at 182. The Supreme Court stated that

"[m]erely conducting business" in a particular county "does not affect the forum non conveniens

issue." Dawdy, 207 Ill. 2d at 182; Gridley 217 Ill. 2d at 170. Similarly, in the case at bar, the

defendants’ mere conduct of business in Cook County has no affect on the forum non conveniens

motion.

       The second public interest factor is the fairness to the citizens of the two forums. It is

unfair to impose the trial expense and burden of jury duty on the residents of Cook County, who

have little connection to an accident that occurred in Kendall County. In Dawdy, the Illinois

Supreme Court addressed "the public factor of jury duty" and stated that the residents of one

county "should not be burdened with jury duty" where the accident at issue occurred in another

county. Dawdy, 207 Ill. 2d at 183.

       The third public factor is the court’s docket. The transfer alleviates the difficulties

presented by adding litigation to the already congested court docket of Cook County. This court

has previously remarked, in the context of a forum non conveniens motion, that "the congestion

of the Cook County courts" is "a great concern." Kahn v. Enterprise Rent-A-Car Co., 355 Ill.

App. 3d 13, 27 (2004). The Illinois Supreme Court has stated that "this court has repeatedly

                                                 6
No. 1-05-3254


recognized that it is appropriate to consider the congested conditions of the docket in plaintiff’s

chosen forum." Dawdy, 207 Ill. 2d at 181. Thus, all three public factors support the trial court’s

decision.

       In deciding a forum non conveniens motion, a court must also consider the private

interest factors, which include: “ ‘(1) the convenience of the parties; (2) the relative ease of

access to sources of testimonial, documentary and real evidence; and (3) all other practical

problems that make trial of a case easy, expeditious, and inexpensive.’ ” Langenhorst, 219 Ill. 2d

at 443, quoting Guerine, 198 Ill. 2d at 516; Gridley 217 Ill. 2d at 170; Dawdy, 207 Ill. 2d at 172.

       The convenience of the parties weighs in favor of transfer to Kendall County. The sole

plaintiff lives in Kendall County, and the defendant truck driver lives nearby in Will County.

Although the headquarters of the corporate defendants is in Melrose Park in Cook County, the

corporate defendants maintain a presence throughout Illinois.

       The ease of access to testimonial evidence also weighs in favor of transfer. First, the only

other driver involved in the accident, besides the decedent and the defendant truck driver, is a

resident of Kendall County. Daniel Molding, the operator of the cement truck that was stopped

in front of the decedent’s car, resides in Kendall County.

       Second, emergency personnel such as fire officers and police responded from adjacent

Will County. Third, individuals identified by plaintiff as either witnessing the incident or being

on the scene shortly before or after the accident are from Will, Grundy and Ogle Counties and are

closer to the Kendall County courthouse than the Cook County courthouse.

        Fourth, family members of the decedent, identified by the plaintiff as witnesses, live in

                                                  7
No. 1-05-3254


Kendall County or live closer to the Kendall County courthouse than the Cook County

courthouse, with the exception of two relatives who live in Canada. Fifth, witnesses familiar

with DeSuno’s personnel and driver safety records work in Cook County. The appearance of

witnesses in these last two categories, decedent’s family members and defendants’ employees, is

presumably within the control of the parties.

       Four of the five categories of witnesses weigh in favor of transfer. As for the fifth

category, it is not clear that the parties will actually call these service and personnel employees to

testify. It is not clear that these employees, who probably deal with many trucks and truck

drivers every day, will be able to recall anything more than what is contained in the company’s

records, which may or may not be admissible evidence in this case. Thus, the ease of access to

testimonial evidence also weighs in favor of transfer.

       The documentary evidence consists primarily of the truck’s maintenance records and the

driver’s personnel records. While these records are stored at the Melrose Park facility in Cook

County, no one has alleged that these documents are so voluminous as to preclude easy

transportation. Thus, this factor does not weigh against transfer.

       Plaintiff alleges that the real evidence includes the truck, which is stored in Melrose Park.

However, plaintiff has not specified why jurors would need to view the truck, or even what

remains of it.

       Far more helpful to a jury resolution than viewing a wrecked truck would be viewing the

accident site itself, which of course is located in Kendall County. In Dawdy, the Illinois Supreme

Court held that "[a]nother private interest factor is the possibility of viewing the premises, if

                                                  8
No. 1-05-3254


appropriate." Dawdy, 207 Ill. 2d at 178. The supreme court criticized the appellate court for

giving this factor "no weight." Dawdy, 207 Ill. 2d at 178. In Dawdy, this court had concluded

that " ‘there is nothing in the record to indicate that a view of the accident site will be

necessary.’ " Dawdy, 207 Ill. 2d at 178 (quoting the appellate court below). The supreme court

stated that "[t]his reasoning misses the mark." Dawdy, 207 Ill. 2d at 178. This factor "is not

concerned with the necessity of viewing the site *** but rather is concerned with the possibility

of viewing the site, if appropriate." (Emphasis in original.) Dawdy, 207 Ill. 2d at 178.

        The trial court may later decide that viewing the accident site is appropriate. At the site,

the jurors could view the signs and the sight lines as defendant DeSuno saw them. This decision

is left within the sound discretion of the trial court. Dawdy, 207 Ill. 2d at 179. The supreme

court has stated that "it would be irrational" to force jurors from one county to travel even to an

adjacent county in order to view an accident site. Dawdy, 207 Ill. 2d at 179. Similarly, in the

case at bar, it would be irrational to force jurors to travel from Cook County to an accident site in

Kendall County.

        Lastly, the court must consider all the other " ‘practical problems that make trial of a case

easy, expeditious, and inexpensive.’ " Langenhorst, 219 Ill. 2d at 443, quoting Guerine, 198 Ill.

2d at 516. Both plaintiff’s and defendants’ attorneys maintain offices in Cook County. The

Illinois Supreme Court has stated "[w]hile a court may consider this factor, ‘little weight should

be accorded it.’ " Dawdy, 207 Ill. 2d at 179, quoting Boner v. Peabody Coal Co., 142 Ill. 2d 523,

534 (1991).

        Like the public interest factors, the private interest factors also weigh strongly in favor of

                                                   9
No. 1-05-3254


transfer. The ease of access to both testimonial evidence and to the accident site weigh strongly

in favor of transfer. The convenience of the parties also weighs in favor of transfer. The access

to defendants’ company files and the location of attorney offices are the only private interest

factors that weigh against transfer, and for reasons already discussed above, neither of these

reasons deserves much weight. Thus, the private interest factors also weigh strongly in favor of

transfer.

        In deciding a forum non conveniens motion, the trial court "must balance the private and

public interest []" factors. Dawdy, 207 Ill. 2d at 172; Gridley 217 Ill. 2d at 169-70. The

balancing should be done "without emphasizing any one factor." Langenhorst, 219 Ill. 2d at 443;

Gridley 217 Ill. 2d at 169; Dawdy, 207 Ill. 2d at 180. "On review, the trial court’s decision will

be reversed only if *** the court abused its discretion in balancing the relevant factors." Dawdy,

207 Ill. 2d at 176-77; Griffith, 136 Ill. 2d at 106.

        In the case at bar, the trial court did not abuse its discretion in balancing the relevant

factors. First, the plaintiff’s choice of forum merited less deference when she chose a forum

foreign to both her residence and the accident site. Second, the public interest factors all

weighed strongly in favor of transfer. Third, most of the private interest factors also weighed

strongly in favor of transfer.

        The case at bar is distinguishable from Langenhorst, where the supreme court affirmed

the denial of a motion to transfer the case to the forum of the accident site. Langenhorst, 219 Ill.

2d at 433. In Langenhorst, the plaintiff brought a wrongful death action in St. Clair County for

claims arising out of a train and automobile accident that occurred in Clinton County.

                                                   10
No. 1-05-3254


Langenhorst, 219 Ill. 2d at 433. Similar to the facts at bar, St. Clair County was neither the

forum of plaintiff’s residence nor the accident site. Langenhorst, 219 Ill. 2d at 448. The

defendant in Langenhorst moved on forum non conveniens grounds to transfer the case to

Clinton County, where the accident occurred. Langenhorst, 219 Ill. 2d at 433. The trial court

denied the motion, and both the appellate court and the supreme court affirmed. Langenhorst,

219 Ill. 2d at 433.

        The case at bar is distinguishable from Langenhorst for several reasons. First, the

supreme court noted that viewing the accident site would not be appropriate in the case before it,

because the railroad crossing, where the accident had occurred, was "substantially changed."

Langenhorst, 219 Ill. 2d at 449. By contrast, there are no allegations in the case at bar that the

accident site has been altered. Second, in Langenhorst, the trial court specifically found that

"court congestion" in its county was "not a concern." Langenhorst, 219 Ill. 2d at 452. The

supreme court noted that "[w]hen deciding forum non conveniens issues, the trial court is in the

better position to assess the burdens on its own docket." Langenhorst, 219 Ill. 2d at 451. By

contrast, in the case at bar, the trial court in Cook County did not make a finding that court

congestion was "not a concern." Third, in Langenhorst, the "only eyewitnesses to the accident"

lived in another state. Langenhorst, 219 Ill. 2d at 449. By contrast, in the case at bar, the only

driver involved in the collision, other than the decedent and defendant DeSuno, lived in Kendall

County. Fourth, in Langenhorst, the trial court denied the motion. Thus, the supreme court was

faced with the question of whether "no reasonable person" could take the view that the trial court

should not occur in the accident-site county. In the case at bar, the question is different: could no

                                                 11
No. 1-05-3254


reasonable person take the view that trial should occur in the accident-site county?

       In addition, the supreme court in Langenhorst stated that “the defendant must show that

the plaintiff’s chosen forum is inconvenient to the defendant.” Langenhorst, 219 Ill. 2d at 450.

The court stated that it could “discern no inconvenience for the defendants” where the transferor

and the transferee counties were adjacent and the “travel distances for likely witnesses are

minimally different.” Langenhorst, 219 Ill. 2d at 450. By contrast, in the case at bar, the

transferor and the transferee counties are not adjacent, and the travel distances are more than

minimally different. For these reasons, the supreme court’s decision in Langenhorst is

distinguishable from the case at bar.

                                          CONCLUSION

       For the foregoing reasons, we affirm the judgment of the circuit court, granting a motion

to transfer this case from Cook County to Kendall County on grounds of forum non conveniens.

This court finds that the trial court did not abuse its discretion, where plaintiff’s choice of form

merited less deference, the public interest factors all weighed strongly in favor of transfer, and

most of the private interest factors also weighed in favor of transfer. This court cannot find that

"no reasonable person would take the view adopted by the [circuit] court." Langenhorst, 219 Ill.

2d at 453.

       Affirmed.

       McBRIDE, P.J. and CAHILL, J., concur.




                                                  12
No. 1-05-3254




                13